     Case: 1:19-cv-05744 Document #: 59 Filed: 12/20/19 Page 1 of 2 PageID #:3553




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

GOLD’S GYM LICENSING LLC,
                                                     Case No. 19-cv-05744
               Plaintiff,
                                                     Judge Jorge L. Alonso
v.
                                                     Magistrate Judge Sunil R. Harjani
3D ORIGINAL DESIGN STORE STORE, et
al.,
               Defendants.


                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on November 26, 2019 [57] in

favor of Plaintiff Gold’s Gym Licensing LLC (“Plaintiff” or “Gold’s Gym”) and against the

Defendants Identified in Schedule A in the amount of two hundred thousand dollars ($200,000)

per Defaulting Defendant for willful use of counterfeit GOLD’S GYM Trademarks in connection

with the offer for sale and/or sale of products through at least the Defendant Internet Stores, and

Plaintiff acknowledges payment of an agreed upon damages amount, costs, and interest and

desires to release this judgment and hereby fully and completely satisfy the same as to the

following Defendants:

            Defendant Name                                           Line No.
               Prosoonhua                                               24
              Bluskyer Store                                            49
          France's highway Store                                        68
               GEHT Store                                               71
          GIGANTEGYM Store                                              72
             Gym Beast Store                                            75
      KORKSLORES VEHICROSS Store                                        96
             WorldFirst Store                                          142




                                                1
   Case: 1:19-cv-05744 Document #: 59 Filed: 12/20/19 Page 2 of 2 PageID #:3553




       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.

Dated this 20th day of December 2019.        Respectfully submitted,


                                             /s/ Allyson M. Martin
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             Allyson M. Martin
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080
                                             312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             amartin@gbc.law

                                             Counsel for Plaintiff Gold’s Gym Licensing LLC




                                                2
